Order entered April 21, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00031-CR
                              No. 05-22-00032-CR
                              No. 05-22-00033-CR
                              No. 05-22-00034-CR
                              No. 05-22-00035-CR
                              No. 05-22-00036-CR

                     DAVID RAY JAKUBIEC, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 6
                          Dallas County, Texas
Trial Court Cause Nos. F21-75233-X, F21-75234-X, F21-40264-X, F21-40265-
                     X, F21-48147-X & F21-75235-X

                                    ORDER

      Before the Court is appellant’s April 19, 2022 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by May 20, 2022.

                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE